DISMISS and Opinion Filed May 6, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-11-00288-CV

  G.M. HOUSER, LTD., HOUSER MATERIALS, L.L.C., COLLIN-G
MANAGEMENT, L.L.C., COLLIN-G PROPERTIES, LTD., AND GERALD
                     HOUSER, Appellants
                            V.
                DAVID E. RODGER, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-05-614

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We reinstate this appeal. This case was abated in 2011 due to bankruptcies of

three of the appellants. See TEX. R. APP. P. 8.2. Although the bankruptcies were

closed in November 2015 and June 2020, no parties informed the Court. See id. 8.3.

The Court learned the bankruptcies were closed while conducting an independent

review of the federal Public Access to Court Electronic Records (PACER) system.

      By letter, we informed the parties that we had learned the bankruptcy cases

were closed and would dismiss the appeal for want of prosecution or for failure to

respond to a Court order or notice from the Clerk of the Court unless any party gave
cause as to why it should not be dismissed. See id. 42.3(b),(c). To date, no party

has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss the

appeal. See id. 42.3(b),(c).




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE



110288F.P05




                                       –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

G.M. HOUSER, LTD., HOUSER                   On Appeal from the 382nd Judicial
MATERIALS, L.L.C., COLLIN-G                 District Court, Rockwall County,
MANAGEMENT, L.L.C., COLLIN-                 Texas
G PROPERTIES, LTD., AND                     Trial Court Cause No. 1-05-614.
GERALD HOUSER, Appellant                    Opinion delivered by Chief Justice
                                            Burns. Justices Molberg and
No. 05-11-00288-CV         V.               Goldstein participating.

DAVID E. RODGER, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS this
appeal for want of prosecution.




Judgment entered May 6, 2021




                                      –3–